 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 6

 7

 8   RAUL ZAMUDIO, an individual, and            Case No: 2:16-CV-02693-TLN-DB
     SOLEDAD ZAMUDIO, an individual,             (District Judge: Hon. Troy L. Nunley
 9
                                                 Magistrate Judge: Hon. Deborah Barnes)
10                   Plaintiffs,
11                                               ORDER GRANTING JOINT
                                                 STIPULATION TO MODIFY PRE-
             vs.                                 TRIAL SCHEDULING ORDER
12
     FMC CORPORATION, a Delaware
13   Corporation; and DOES 1 through 20,
     inclusive,
14

15                                               Complaint Filed: November 14, 2016
                     Defendants.                 Trial Date:      TBD
16

17

18
             This Court, having received Defendant FMC Corporation’s submission of a
19
     fully executed joint stipulation to modify the Pre-Trial Scheduling Order, finds good
20
     cause exists pursuant to Fed. R. Civ. Proc. 16(b)(4) to modify the Pre-Trial
21
     Scheduling Order in the manner requested by the parties’ joint stipulation.
22
             The deadline to complete expert discovery, as set forth in Paragraph V of the
23
     original Pre-Trial Scheduling Order [ECF No. 11] will be extended to January 30,
24
     2020.
25
             IT IS SO ORDERED.
26

27
     DATED: September 30, 2019                          Troy L. Nunley
28
                                                        United States District Judge


     ORDER GRANTING JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER
